Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated January 28, 2021 is acknowledged.

Terminal Disclaimer
The Terminal Disclaimer filed January 28, 2021 over U.S. Patent No. 10,537,108 is acknowledged.  In view of the approval thereof, the double patenting rejection thereover is withdrawn.

After Final Consideration Pilot Program 2.0
Applicant’s request for consideration under the AFTER FINAL CONSIDERATION PILOT PROGRAM 2.0 (AFCP 2.0) is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized by this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
The amendments are too extensive/complex to fully consider in the limited time allocated under the after final pilot program.  Furthermore, the amendment of independent claim 38 does not comply with the written description requirement at least because Example 2 still does not support the new combination of limitations at least because there is no disclosure in either Example 2 or in Example 1 that the metal oxide powders are within the newly claimed size 
Because the response requires further search and consideration beyond the cursory review appropriate after final rejection, the response will not be entered for purposes of Appeal.  See MPEP § 714.13.  Because Applicant’s Remark’s appear to address the claims as amended (e.g., at page 12 Applicant declares the primary reference to Yamauchi “fails to suggest that silver oxide is ground to have a mean particle size, which is about 10-15% smaller than that of copper oxide and the mean particle size of the metal oxide powder is from about 1 to 10 microns, as is recited in amended claim 38”), a response to the Remarks is not currently warranted.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633